Judgment, Supreme Court, New York County (Luis Ñeco, J., at hearings; Frederic Berman, J., at plea and sentence), rendered June 22, 1987, which convicted defendant, on his plea of guilty, of robbery in the second degree and sentenced him to a prison term of from 4 to 8 years, is unanimously affirmed.
Defendant herein contends that he was deprived of the effective assistance of counsel in that the Trial Judge denied repeated applications of counsel to be relieved, as well as repeated requests of defendant to have other counsel assigned to represent him. We find defendant’s claim meritless.
The Trial Judge conducted a proper inquiry into counsel’s and defendant’s requests for new assigned counsel (People v Sides, 75 NY2d 822) and thereafter concluded that such requests were not based upon "good cause” (see, People v Medina, 44 NY2d 199, 205-207). We agree.
Finally, "[t]he ultimate test * * * must surely be whether [counsel] has secured a beneficial sentence for his client [a]nd from the client’s perspective at least, beneficial means lenient” (People v De Shields, 115 Mise 2d 1038, 1043). Defendant received a sentence of 4 to 8 years, less than the maximum. Concur—Ross, J. P., Asch, Kassal, Wallach and Rubin, JJ.